Citation Nr: 1548448	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis, L-4 on L-5 ("low back disability").

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis.

4.  Entitlement to a compensable rating for right knee synovitis with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida RO.  At his request the Veteran was scheduled for a May 2015 videoconference hearing the Board; however, he withdrew hearing request.

The Veteran also initiated an appeal of a March 2011 rating decision, which denied several service connection claims.  A statement of the case (SOC) was issued in November 2014.  He did perfect an appeal in those issues by timely filing a substantive appeal thereafter.  Consequently, those matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

Regarding the ratings for the disabilities on appeal, the Veteran contends that his symptoms have worsened since he was last examined by VA.  His most recent VA psychiatric and knee examinations were in March 2008 (more than seven years ago), and his most recent VA spine examination was in October 2010 (more than five years ago).  He asserts that the current ratings do not reflect his current symptoms (and related impairment) of the disabilities at issue.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, contemporaneous examinations are necessary.

Additionally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail and must include rationale with all opinions.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to ascertain the current severity of his back and bilateral knee disabilities.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  All studies indicated should be completed (and should specifically include range of motion studies, with notation of any further limitations due to factors such as pain, use, flare-up, fatigue, etc.; testing for neurological manifestations of the back disability, and tests for knee instability).  The examiner should describe all symptoms and impairment of the back and knee disabilities in detail and must include rationale with all opinions.

4.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

